             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


CHRISTINE DOUGHTY AND ROBERT       *
DOUGHTY,                           *
                                   *


        Plaintiffs,                *

             V.                    *                 CV 118-118
                                   *


UNITED STATES OF AMERICA,          *
                                   *


        Defendant.                 *




                                ORDER




        Presently before the Court is the parties' Stipulation of

Voluntary Dismissal with Prejudice.           (Doc. 37.)    Plaintiff and

Defendant consent to dismissal; thus, the Court finds dismissal

proper under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).            IT

IS THEREFORE ORDERED     that   Plaintiff's   claims   are DISMISSED   WITH


PREJUDICE.    The Clerk is directed to close this case.


    ORDER ENTERED at Augusta, Georgia this _^^^^ay of November,
2019.




                                         J. RA^JDALJIALL,' CHIEF JUDGE
                                        UNITEDS^ATES DISTRICT JUDGE
                                        -SOOTH-BRN   DISTRICT OF GEORGIA
